Action to recover (1) damages sustained by plaintiffs by reason of the negligence of the defendant, a title company, in failing to obtain for them a valid first mortgage lien on real estate, and (2) damages for breach of a policy of title insurance issued by the defendant to plaintiffs. The second cause of action was dismissed. The plaintiff recovered judgment, entered upon a verdict in which the jury answered a special question submitted to it. Prom the judgment in favor of the plaintiffs, entered upon the first cause of action, *1008the defendant appeals. Judgment, in so far as appealed from, affirmed, with costs. No opinion. Lazansky, P. J., Carswell and Taylor, JJ., concur; Hagarty and Adel, JJ., dissent and, in so far as the judgment is in favor of plaintiffs, vote to reverse on the law and dismiss the complaint, on the ground that defendant’s negligence, if any, resulted in no damage to plaintiffs.